Filed 8/8/14 In re E.N. CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


In re E.N., a Person Coming Under the
Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,
v.                                                                   A140615
E.N.,
                                                                     (Contra Costa County
         Defendant and Appellant.                                    Super. Ct. No. J10-00944)


         Defendant E.N., a minor, appeals from convictions of two counts of second degree
robbery and one count of assault with a deadly weapon. Both robbery counts were
enhanced by findings that the minor personally used a gun during the commission of the
crimes. The court committed defendant to the Division of Juvenile Justice (DJJ).
Defendant raises only one issue on appeal, arguing the court erred by imposing
conditions of probation. The Attorney General agrees, as do we, that the court lacked
authority to impose conditions of probation. We, therefore, modify the dispositional
order to strike probation conditions that would apply to defendant’s commitment to DJJ
and the period following his release. The judgment, as modified, is affirmed.
                                       STATEMENT OF THE CASE
         On July 5, 2013, the Contra Costa County District Attorney filed a supplemental
wardship petition (Wel. & Inst. Code § 602, subd. (a)) alleging that defendant, age 17,




                                                             1
committed two counts of second degree robbery (Pen. Code,1 §§ 211/212.5, subd. (c),
counts one and two) and one count of assault with a deadly weapon (§ 245, subd. (a)(1),
count three). Counts one and two were enhanced with allegations that defendant
personally used a firearm during the robbery. (§ 12022.53, subd. (b).) Count one was
also enhanced with the allegation that defendant inflicted great bodily injury during the
robbery (§ 12022.7, subd. (a)).
       The petition alleged three prior sustained offenses that could be used to increase
the total commitment time: a misdemeanor vandalism (§ 594, subd. (b)(1)), a felony
possession of marijuana for sale (Health & Safety Code § 11359),2 and a petty theft
infraction (§ 490.1).3
       On September 3, 2013, following a contested jurisdictional hearing, the court
sustained all three counts of the petition, as well as the gun use enhancements. The court
found that the great bodily injury allegation was not true.
       On December 3, 2013, the court committed defendant to DJJ. The court set the
maximum term of confinement at 15 years. The court awarded 387 days credit for time
served, and ordered that “[t]he standard terms and conditions of probation will apply.”
       Defendant filed a timely notice of appeal on December 18, 2013.
                              STATEMENT OF THE FACTS
       Defendant’s sole claim on appeal is that the imposition of probation terms and
conditions was an error and must be stricken. It is therefore unnecessary to recite a full
statement of the facts.
       On the night of June 18, 2013, J.H. and his girlfriend D.C., both 17 years old, were
walking on Brentwood Boulevard. A vehicle pulled up and stopped. Three males exited
the car, and walked towards J.H. and D.C. Defendant ran up to J.H., pulled out a gun,
which he placed on J.H.’s forehead and said, “Give me your shit.”


       1
           All further statutory references are to the Penal Code unless otherwise indicated.
       2
           The petition erroneously designated this offense as a misdemeanor.
       3
           The petition erroneously designated this offense as a misdemeanor.


                                               2
        J.H. refused to comply and defendant said, “I’m going to kill you if you don’t give
me all your stuff.” J.H. noticed the other two males touching his girlfriend so he turned
to assist her. At that point, defendant hit J.H. on the back of the head with the gun,
knocking him to the ground. The other two males started kicking J.H. and defendant hit
him on the head with the gun. When J.H. got up he noticed that his head was bleeding,
and the phone that had previously been in his pocket was gone.
        J.H. saw a police officer, told him that he had been robbed, and provided a
description of the man with the gun. J.H. received four staples to close the laceration on
his head.
        Two days later, J.H. and D.C. went to the Target in Antioch where they saw a
young man whom they identified as the robber. They called the police, but defendant
was gone when the police arrived. J.H. and D.C. were shown some still photos of the
young man taken from Target surveillance cameras. They identified defendant as the
person who robbed them.
        At the conclusion of the contested jurisdiction hearing, the court committed
defendant to DJJ, ordered that “[t]he standard terms and conditions of probation will
apply,” and further specified probation terms and conditions that would apply while
defendant was at DJJ and upon release from DJJ.
                                      DISCUSSION
        The sole issue raised by defendant is whether the court erred when it imposed
probation terms and conditions. We conclude that the court lacked authority to impose
such conditions. The juvenile court loses the authority to impose conditions of probation
once it commits a ward to DJJ. (In re Edward C. (2014) 223 Cal. App. 4th 813, 829; In re
Ronny P. (2004) 117 Cal. App. 4th 1204, 1208; In re Allen N. (2000) 84 Cal. App. 4th 513,
516.)
                                      DISPOSITION
        The probation conditions imposed by the court in its dispositional order of
December 3, 2013, committing defendant to DJJ, are stricken. As modified the judgment
is affirmed.


                                              3
                                               ______________________
                                                Becton, J.*


We concur:


______________________
 Margulies, Acting P.J.

______________________
 Banke, J.




* Judge of the Contra Costa County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.




                                           4